Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Both claims are systems or processors which require at least 2 feature of structures to be statutory. The way its currently written, both claims only have 1 structure feature.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-10 and 17-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cox et al (US 2019/0291008 A1). Hereinafter referred as Cox.
Regarding claims 1 and 17, Cox teaches a processor comprising: one or more circuits to use one or more neural networks to detect cheating by one or more users of a computer game based, at least in part, on one or more images generated by the computer game (one or more models may be trained and used in various manners in various embodiments as part of performance of the described techniques, including to use deep learning techniques to train a model (e.g., a deep neural network model) in at least some such embodiments. In particular, training data may be gathered that includes examples of gameplay actions and whether or not those gameplay actions are labeled or otherwise classified as being unauthorized or not due to use of cheat software or not, and such training data may be used to train a model to recognize other similar gameplay actions as being authorized or not (page 2 paragraph (0012))); and one or more memories to store parameters associated with the one or more neural networks (If it is instead determined in block that there is not more training data, the routine continues to block to store the trained model for later use. In some embodiments and situations, a minimum amount of training may be performed before a trained model is put into use—if so, the trained model may be stored with additional associated information that indicates whether or not it is ready for use (page 8 paragraph (0043) and figure 5 step (580)).
Regarding claims 2 and 18, Cox teaches the processor and system of claims 1 and 17, wherein the one or more circuits are further to store the one or more images in a buffer (store trained model for later use (450) in figure 4), wherein the stored one or more images are to be provided as input to the one or more neural networks (for each stored indication of group of gameplay actions and cheat software use determination, either refer for confirmation to one or more other cheat software detection decision systems, or impose resulting penalty on user (580) in figure 5), and are to be rendered on a display unit (user client computing devices (115) in figure 1). 
Regarding claims 3 and 19, Cox teaches the processor and system of claims 2 and 18, wherein the one or more circuits are further to: generate a report indicative of detection of cheating; and communicate the report to a game server (a decrease of trust of the user or other assessed score for the user (e.g., an experience or success score), such that reaching one or more lower threshold levels of such assessed trust or other score may cause one or more penalties to be assessed; etc. (page 1 paragraph (0011))). 
Regarding claim 4, Cox teaches the processor of claim 3, wherein the one or more circuits are further to: generate, using the one or more neural networks (page 2 paragraph (0012)), a confidence level characterizing confidence that the one or more images comprise cheating information (page 1 paragraph (0011)).  
Regarding claims 5 and 20, Cox teaches the processor and system of claims 4 and 19, generate, using the one or more neural networks, a confidence level characterizing confidence that the one or more images comprise a cheating information (a decrease of trust of the user or other assessed score for the user (e.g., an experience or success score), such that reaching one or more lower threshold levels of such assessed trust or other score may cause one or more penalties to be assessed; etc. (page 1 paragraph (0011))); wherein the report is communicated to the game server responsive to determining that the confidence level is at or above a threshold value (if the likelihood of the action(s) being unauthorized exceeds an upper threshold (e.g., 80% or 90% or 95% or 98% or 99%), the component 110 may proceed to directly impose penalties 197, while if the likelihood exceeds a lower threshold (e.g., 50% or 55% or 60%), the component 110 may proceed to refer the unauthorized assessment for confirmation by other cheat software detection decision system(s) (page 4 paragraph (0020))). 
Regarding claim 6, Cox teaches the processor of claim 3, wherein the one or more circuits are further to receive, from the game server, updated parameters for the one or more neural networks, wherein the updated parameters are generated based on a set of retraining images (one or more models may be trained and used in various manners in various embodiments as part of performance of the described techniques, including to use deep learning techniques to train a model (e.g., a deep neural network model) in at least some such embodiments. In particular, training data may be gathered that includes examples of gameplay actions and whether or not those gameplay actions are labeled or otherwise classified as being unauthorized or not due to use of cheat software or not, and such training data may be used to train a model to recognize other similar gameplay actions as being authorized or not (page 2 paragraph (0012))). 
Regarding claims 8 and 21, Cox teaches a processor and system comprising one or more circuits to perform training of one or more neural networks to detect cheating by one or more users of a computer game (one or more models may be trained and used in various manners in various embodiments as part of performance of the described techniques, including to use deep learning techniques to train a model (e.g., a deep neural network model) in at least some such embodiments. In particular, training data may be gathered that includes examples of gameplay actions and whether or not those gameplay actions are labeled or otherwise classified as being unauthorized or not due to use of cheat software or not, and such training data may be used to train a model to recognize other similar gameplay actions as being authorized or not (page 2 paragraph (0012))), wherein the training is based, at least in part, on one or more cheating images generated by a cheating software associated with the computer game (gameplay actions with labeled cheated software detection decisions (figure 1 step 160)); and one or more memories to store parameters associated with the one or more neural networks (store trained model for later use (step 450) in figure 4).
Regarding claims 9-10 and 22, Cox teaches the processor and system of claims 8 and 21, wherein the one or more cheating images are generated using a cheating software associated with the computer game and wherein training of the one or more neural networks is further based, at least in part, on one or more non-cheating images (training data may be gathered that includes examples of gameplay actions and whether or not those gameplay actions are labeled or otherwise classified as being unauthorized or not due to use of cheat software or not, and such training data may be used to train a model to recognize other similar gameplay actions as being authorized or not, optionally with associated weights (e.g., a likelihood that a similar gameplay action is authorized or not (page 2 paragraph (0012))), wherein each of the one or more cheating images comprises cheating information (page 5 paragraph (0029)) and each of the one or more non-cheating images is devoid of cheating information (assess whether the gameplay action is authorized page 2 paragraph (0014)).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cox et al (US 2019/0291008 A1) in view of Roser et al (US 2002/0082076 A1). Hereinafter referred as Cox and Roser.
Regarding claim 7, Cox teaches the processor of claim 1. However, Cox is silent in teaching one or more circuits are to generate a certification signal to a game server, wherein the certification signal is to certify to the game server that the one or more circuits are capable of detecting cheating associated with the computer game. Roser teaches on (page 7 paragraph (0114)) the amount of escrow account may also be decreased if, for some reason, a game provider decides that a game result will not be certified (e.g. if the game provider determines that the player cheated during a game).
Therefore, it would have been obvious at the time of the invention to modify Cox’s reference to include the teachings of Roser for one or more circuits are to generate a certification signal to a game server, wherein the certification signal is to certify to the game server that the one or more circuits are capable of detecting cheating associated with the computer game before the effective filing date of the claimed invention. A useful combination is found on Roser (page 1 paragraph (0001)) the present invention relates to game systems. In particular, the present invention relates to systems and methods wherein multiple accounts are associated with a player.


Claim(s) 11-12, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al (US 2019/0291008 A1) in view of Suga (US 2009/0190189 A1). Hereinafter referred as Cox and Suga.
Regarding claims 11 and 23, Cox teaches the processor and system of claims 10 and 22. Cox teaches at least a subset of the one or more cheating image that are generated by a gaming software associated with the computer game (page 2 paragraph (0012)). However, Cox is silent in teaching cheating images comprises images augmented with information from non-cheating images. Suga teaches (page 3 paragraph (0048)) when the source ‘distance information from an object’ is not specified, the distance information as metadata of the image can be readily forged and tampered with, failing to avoid the above-mentioned attacks.
Therefore, it would have been obvious at the time of the invention to modify Cox’s reference to include the teachings of Suga for cheating images comprises images augmented with information from non-cheating images before the effective filing date of the claimed invention. A useful combination is found on Suga (page 3 paragraph (0050)) the present invention has been made to overcome the conventional drawbacks and has as its object to provide an information processing apparatus capable of enhancing the authenticity of an image obtained by capturing an object.

Regarding claims 13 and 25, Cox and Suga teach the processor and system of claims 10 and 22. Suga teaches at least a subset of the one or more non-cheating images comprises non-cheating images augmented with information from cheating images (page 3 paragraph (0048)). Cox teaches cheating images generated by a gaming software associated with the computer game (page 2 paragraph (0012)). 


Claim(s) 12, 14, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al (US 2019/0291008 A1) in view of Nash et al (US 10,904,223 B1). Hereinafter referred as Cox and Nash.
Regarding claims 12 and 24, Cox teaches the processor and system of claims 11 and 23. However, Cox is silent in teaching each of the subset of the one or more cheating images comprises a part that is replaced with a part of a non-cheating image. Nash teaches on (column 2 lines 42-48) upon detection of the private game information, the obfuscation component may obfuscate areas of the captured video that include the private game information, for example, by overlaying or replacing the private game information with other images or graphical content by blurring or obscuring the private game information.
Therefore, it would have been obvious at the time of the invention to modify Cox’s reference to include the teachings of Nash for each of the subset of the one or more cheating images comprises a part that is replaced with a part of a non-cheating image before the effective filing date of the claimed invention. A useful combination is found on Nash (column 2 lines 10-28) various techniques for prevention and/or deterrence of stream snipping are described herein. In particular, in some examples, a video game player, referred to as a streamer, may capture video from a game and provide the captured video for streaming to a number of viewers. 

Regarding claims 14 and 26, Cox and Nash teach the processor and system of claims 13 and 25. Nash teaches each of the subset of the one or more non-cheating images comprises a part replaced with a part of a cheating image that contains a non-cheating information (column 2 lines 42-48). 

Claim(s) 15-16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al (US 2019/0291008 A1) in view of Malm et al (US 2020/0050763 A1). Hereinafter referred as Cox and Malm.
Regarding claims 15 and 27, Cox teaches the processor and system of claims 8 and 25. However, Cox is silent in teaching the one or more circuits are further to perform training of the one or more neural networks against adversarial attacks. Malm teaches on (page 1 paragraph (0002)) as computer systems and devices have become more popular, such systems and devices have become targets for malicious activity, such as viruses, malware, ransomware, phishing attacks, etc. Various computer security solutions are available to users and enterprises to try and prevent such malicious activity. Some computer security solutions are signature-based, and compare potentially malicious files or payloads to a signature that is known to correspond to malicious file(s). […] Artificial intelligence (AI)-based solutions input a potentially malicious file (or data derived therefrom) into an AI model (e.g., a neural network) to predict whether or not the file is malicious. 
Regarding claim 16, Cox and Malm teach the processor of claim 15. Malm teaches the training of the one or more neural networks against adversarial attacks is based, at least in part, on a subset of the one or more cheating images modified with adversarial perturbations (page 1 paragraph (0002)).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/            Examiner, Art Unit 2424                                                                                                                                                                                            /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424